DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 40-53 are pending and are currently under consideration for patentability under 37 CFR 1.104.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an optional third flexible shaft having a distal end and a proximal end, the distal end of the third flexible shaft being coupled to the distal end of the stylet, wherein application of force to the third flexible shaft produces angular deflection in the deflectable section” as recited in Claim(s) 40 must be shown or the feature(s) canceled from the claim(s).  Also, “image acquisition element” and “illumination source” as recited in Claim(s) 45 must be shown or the feature(s) canceled from the claim(s).  Also, “computing device” as recited in Claim(s) 50 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites an optional third flexible shaft.  A claim limitation cannot be optionally recited without rendering the claim indefinite as to the scope of the claim. Does the invention require a third flexible shaft or not? For the purposes of examination herein, the third flexible shaft is not considered part of the claimed invention. 
Claim 42 recites the limitation “the flexible shafts.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 inferentially claims “the flexible shafts” rendering the claim indefinite as to scope because it is unclear if the “the flexible shafts” is considered part of the claimed invention or not. For the purposes of examination herein the “the flexible shafts” are not considered part of the claimed invention.
Claim 42 inferentially claims “at least one lumen” rendering the claim indefinite as to scope because it is unclear if the “at least one lumen” is considered part of the 
Claim 42 recites “wherein the flexible shafts are optionally configured to be coextensive.”  A claim limitation cannot be optionally recited without rendering the claim indefinite as to the scope of the claim. Does the invention require the flexible shafts to be configured to be coextensive or not? For the purposes of examination herein, the limitation is not considered part of the claimed invention.
Claim 43 inferentially claims “within an attachable endotracheal tube” rendering the claim indefinite as to scope because it is unclear if the “attachable endotracheal tube” is considered part of the claimed invention or not. For the purposes of examination herein the “attachable endotracheal tube” is not considered part of the claimed invention.
Regarding Claim 43, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the limitations following “such as” are not considered part of the claimed invention.
Claim 44 inferentially claims “a lumen” rendering the claim indefinite as to scope because it is unclear if the “lumen” is considered part of the claimed invention or not. For the purposes of examination herein the “lumen” is not considered part of the claimed invention.
Claim 44 recites “a malleable rod stylet optionally removably disposed…” A claim limitation cannot be optionally recited without rendering the claim indefinite as to the 
Claim 45 recites “at least one illumination source optionally arranged as an array.”  A claim limitation cannot be optionally recited without rendering the claim indefinite as to the scope of the claim.  Does the invention require the at least one illumination source to be arranged as an array or not?  For the purposes of examination herein, the limitation is not considered part of the claimed invention.
Claim 48 recites wherein the display monitor is free-standing, or optionally operable for securement to a user's forearm, or optionally operable for securement to a malleable and/or articulating positioning arm.”  A claim limitation cannot be optionally recited without rendering the claim indefinite as to the scope of the claim.  Does the invention require the optional elements or not?  For the purposes of examination herein, the limitation is not considered part of the claimed invention.
Each of Claims 42, 44, 45, 46 and 48 recite “and/or” which renders the claim indefinite because and/or makes the claim amenable to two or more plausible constructions, one where what follows “and/or” is required by the word “and;” the other where what follows “and/or” is not required by “or.” 
Claim 52 inferentially claims “an endotracheal tube connector” “an attachable endotracheal tube or video endotracheal tube;” and “endotracheal tubes” rendering the claim indefinite as to scope because it is unclear if the “endotracheal tube connector” and/or the “attachable endotracheal tube or video endotracheal tube” and/or the “endotracheal tubes” is/are considered part of the claimed invention or not. For the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 40-43, 45-48 and 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US PG PUB 2007/0287961; hereinafter “Parker”) in view of Chen (US PG PUB 2011/0160537; hereinafter “Chen”).
As to Claim 40, Parker discloses an intubation device (e.g., Fig. 1) comprising: 
a distally deflectable and proximally flexible stylet (e.g., 10, Fig. 1, paragraph [0018]) having a distal end, a proximal end, and a deflectable section disposed therebetween and proximate to the distal end (e.g., paragraph [0019], [0020]), the stylet further comprising: 
(e.g., 20, Fig. 1) having a distal end and a proximal end (e.g., paragraph [0018]); 
(ii) a second flexible shaft (e.g., 12, Fig. 1) having a distal end and a proximal end (e.g., paragraph [0018]), the distal end of the second flexible shaft being coupled to the distal end of the stylet (e.g., Fig. 1, paragraph [0018] “Distal end 14 of member 12 is joined to distal end 22 of member 20 where their paths converge”), wherein application of force to the second flexible shaft produces angular deflection in the deflectable section (e.g., paragraph [0023]); and 
(iii) an optional third flexible shaft having a distal end and a proximal end, the distal end of the third flexible shaft being coupled to the distal end of the stylet, wherein application of force to the third flexible shaft produces angular deflection in the deflectable section (this limitation is recited as being optional and is therefore not considered part of the claimed invention).
Parker does not appear to specifically disclose first flexible shaft 20 includes at least one lumen traversing all or a portion of its length.
In the same field of endeavor, Chen is directed to a flexible, deflectable stylet (e.g., 30, Fig. 1) having a lumen (unlabeled but illustrated in all figures) and a camera (20, Fig. 1) in the lumen; the combination of stylet and camera being used with an endotracheal tube (Abstract).  That is, Chen teaches a flexible shaft of a stylet (e.g., paragraph [0025]) having at least one lumen traversing all or a portion of its length (e.g., Fig. 1).
It would have been prima facie obvious to one having ordinary skill in the art to provide a lumen within a shaft of the stylet as taught by Chen for the advantage of 
As to Claim 41, Parker and Chen disclose the intubation device of Claim 40, as discussed above. 
Parker further discloses wherein the distally deflectable and proximally flexible stylet is retained in an angularly deflected state when forces are removed (e.g., see Fig. 1 illustrating the resting and actuated poses of the device, whereby both are in an angularly deflected state.).
As to Claim 42, Parker and Chen disclose the intubation device of Claim 40, as discussed above. 
Parker further discloses wherein the flexible shafts are optionally configured to be coextensive, the second and/or third flexible shafts disposed within at least one lumen along a portion or the entire length of the first flexible shaft (since this limitation is optional it is not required to be found in the prior art; however, Parker nonetheless discloses the flexible shafts are coextensive under the plain and ordinary meaning of the word as the shafts extending over the same space or time and the shafts are within at least one lumen when they are in the endotracheal tube, the ETT 60 being the one lumen both are disposed in).
As to Claim 43, Parker and Chen disclose the intubation device of Claim 40, as discussed above. 
Parker further discloses wherein the proximal end of the stylet within an attachable endotracheal tube is more flexible than the distal end of the stylet to facilitate use with an intubation conduit such as the nasal cavity, a supraglottic airway, or a channeled laryngoscope (e.g., the limitation is met since the Parker stylet requires force to move the stylet when it within the endotracheal tube 60, Fig. 6; “to facilitate use with an intubation conduit such as the nasal cavity, a supraglottic airway, or a channeled laryngoscope” is considered intended use and accorded little patentable weight).
As to Claim 45, Parker and Chen disclose the intubation device of Claim 40, as discussed above. 
Parker does not appear to specifically disclose at least one image acquisition element and/or at least one illumination source optionally arranged as an array.
Chen teaches the stylet including at least one image acquisition element (e.g., 20, Fig. 1, paragraph [0022]).  The rest of the limitation “and/or at least one illumination source optionally arranged as an array” is claimed in the alternative; however, Chen teaches at least one illumination source nonetheless at paragraph [0022].
It would have been prima facie obvious to one having ordinary skill in the art to provide a lumen within a shaft of the stylet including a camera therein as taught by Chen for the advantage of providing imaging and lighting capabilities during an endotracheal intubation to see what the operator is doing during insertion, for example.
As to Claim 46, Parker and Chen disclose the intubation device of Claim 40, as discussed above. 
Parker further discloses an actuator configured to have force applied to it by a hand of a user and have the resulting forces applied to the second flexible shaft (e.g., Fig. 4A, paragraph [0020]).  
 As to Claim 47, Parker and Chen disclose the intubation device of Claim 40, as discussed above. 
Parker further discloses an endotracheal tube or a video endotracheal tube (e.g., 60, Fig. 6, paragraph [0022]).
As to Claim 48, Parker and Chen disclose the intubation device of Claim 45, as discussed above. 
Parker does not appear to specifically disclose a display monitor in electronic communication with the at least one image acquisition element and/or the at least one illumination source, wherein the display monitor is free-standing, or optionally operable for securement to a user's forearm, or optionally operable for securement to a malleable and/or articulating positioning arm.
Chen teaches the stylet including a display monitor in electronic communication with the at least one image acquisition element, wherein the display monitor is free-standing (display 40, Fig. 1, paragraph [0023]).  The remainder of the claim is claimed in the alternative and is therefore not required.
It would have been prima facie obvious to one having ordinary skill in the art to provide a display monitor as taught by Chen for the advantage of providing imaging and 
As to Claim 52, Parker and Chen disclose the intubation device of Claim 40, as discussed above. 
Parker further discloses the stylet configured to engage a spacer (e.g., 18, Fig. 6, 7) to couple the proximal stylet to an endotracheal tube connector (considered intended use language; Fig. 6, 7, paragraphs [0021] [0022]) to prevent or inhibit unwanted movement of the stylet relative to an attachable endotracheal tube or video endotracheal tube, and enable correct longitudinal placement of the stylet in endotracheal tubes of varying lengths (this language is intended use; nonetheless the function is found in the art since the collar 18 of Parker both prevents or inhibits unwanted movement of the stylet relative to an attachable endotracheal tube 60, and enables correct longitudinal placement of the stylet in endotracheal tubes of varying lengths by virtue of using the stylet with endotracheal tubes of varying lengths, by definition).
As to Claim 53, Parker and Chen disclose the intubation device of Claim 47, as discussed above. 
Parker further discloses a method of intubating a patient comprising intubating the patient with the device of claim 47, in combination with a laryngoscope or supraglottic airway (e.g., paragraph [0002]).

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US PG PUB 2007/0287961; hereinafter “Parker”) in view of Chen (US PG PUB Chen”) as applied to Claim 40 above, and further in view of Schwartz et al. (US PG PUB 2011/0120458; hereinafter “Schwartz”).
As to Claim 44, Parker and Chen disclose the intubation device of Claim 40, as discussed above.
Parker and Chen do not appear to specifically disclose a malleable rod stylet optionally removably disposed and/or insertable within a lumen of the distally deflectable and proximally flexible stylet traversing all or a portion of its length.
In the same field of endeavor, Schwartz is directed to an endotracheal intubation device 10 includes a stylet 100, an elongate rod 300 mounted within the stylet 100 and adapted to deform/curve the stylet 100 as well as an endotracheal tube 400 mounted thereto by contacting an inner wall of the endotracheal tube 400 via a slot 130 through which the rod 300 bows outwardly (Abstract).
Accordingly, Schwartz teaches a malleable rod stylet (e.g., 300, Fig. 5, paragraph [0022], [0026]).  The remainder of the claim is claimed as optional and also in the alternative and is therefore not required.
It would have been prima facie obvious to one having ordinary skill in the art to provide a malleable rod as taught by Schwartz for the advantage of causing a particular curve in the stylet based on the characteristics of the rod (paragraph [0035] of Schwartz).

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US PG PUB 2007/0287961; hereinafter “Parker”) in view of Chen (US PG PUB Chen”) as applied to Claim 48 above, and further in view of Mejia (US PG PUB 2009/0192350; hereinafter “Mejia”).
As to Claim 49, Parker and Chen disclose the intubation device of Claim 48, as discussed above.
Parker and Chen do not appear to specifically disclose wherein the display monitor is in wireless communication.
However, using wireless communication was well known in the art.  For example, in the same field of endeavor, Mejia is directed to a video stylet adapted for insertion and manipulation in a difficult pathway.  The scope includes an illumination source, an image sensor, a power source, and a viewing member for viewing images of a cavity or other anatomical member of a patient.  In one embodiment the scope is intended to facilitate insertion of an intubating device, which comprises an elongated semi-rigid stylet including first and second ends and at least one inner lumen connected to a module (Abstract).  Mejia teaches a display monitor is in wireless communication (e.g., paragraph [0106]).
It would have been prima facie obvious to one having ordinary skill in the art to provide wireless communication as taught by Mejia for the advantage of providing freedom to position the display and reduction of hard wires for simplicity of design (paragraph [0109] of Mejia).

Claims 50 and 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US PG PUB 2007/0287961; hereinafter “Parker”) in view of Chen”) as applied to Claim 45 above, and further in view of Farr et al. (US PG PUB 2011/0028790; hereinafter “Farr”).
As to Claim 50, Parker and Chen disclose the intubation device of Claim 45, as discussed above.
Parker and Chen do not appear to specifically disclose a computing device in wireless communication.
However, using wireless communication was well known in the art.  For example, in the same field of endeavor, Farr is directed to providing removable, pluggable and disposable opto-electronic modules for illumination and imaging for endoscopy or borescopy are provided for use with portable display devices. Farr broadly teaches various rigid, flexible or expandable single use medical or industrial devices with an access channel, can include one or more solid state or other compact electro-optic illuminating elements located thereon.  Additionally, Farr teaches such opto-electronic modules may include illuminating optics, imaging optics, and/or image capture devices, and airtight means for suction and delivery within the device (Abstract).  Farr teaches a computing device in wireless communication (e.g., paragraph [0037]).
It would have been prima facie obvious to one having ordinary skill in the art to provide wireless communication as taught by Farr for the advantage of providing high speed digital communication in a known way (paragraph [0037] of Farr).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2014/0275778 to Gunday disclosing a stylet having a lumen for insertion of imaging device 26
US PG PUB 2008/0017195 to Yoshida disclosing an extendable lighted intubation stylet includes a handle, a switch, a sheath, an extension member, and a light source
US PG PUB 2011/0207999 to Torisawa et al. disclosing a flexible stylet
US PG PUB 2010/0108060 to Percherer et al. an articulated intubation stylet

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795